Case 1:19-cv-04241-GBD-KHP Document 33 Filed 06/08/20 Page 1 of 1

 

 

 

 

 

 

;
} ospc SDNY
DOCUMENT
UNITED STATES DISTRICT COURT FI EOOTTONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK Do
wre eee eee ee ee ee ee ee eee ee x ee ew
ANWYN GOLDBERG et al., : 4 DATE FULD: JUN--0-8-2095-
Plaintiffs,
ORDER
-against- :
, 19 Civ. 4241 (GBD)
CITY OF NEW YORK et al., :
Defendants. ;
a x

GEORGE B. DANIELS, United States District Judge:

The conference is adjourned from June 17, 2020 to August 19, 2020 at 9:45 am.

Dated: New York, New York
June 8, 2020
SO ORDERED.

4 ) = y
Vea B Dyiwdle
GKORGE’B. DANIELS
United States District Judge

 

 
